DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
 
Status of Claims
Claims 1-2, 4-7, 10 and 12-20 are pending in the Application and are presented to be examined upon their merits. 
Response to Arguments

Regarding 35 USC 101
	The 35 USC 101 rejection is withdrawn.  






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-7, 10, 12, 14-17, 19 and 20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’ARBELOFF et al (US 2003/0009382).
CLAIM 1
 	Circuitry operated in a disparate interface system that facilitates routing of electronic transactions between sellers providing goods or services to buyers paying for the goods or services, the electronic transactions being provided between disparate, autonomous payment networks of the buyers and sellers, the circuitry comprising: 
[1]	an electronic interface input circuit (FIG. 1)(18)(12)to receive, from a seller point-of-sale device (20)(22)and over at least one of the disparate, autonomous payment networks, sets of transaction data for corresponding electronic transactions [¶0045]; and 
[2]	a routing circuit (FIG. 1)(16)configured and arranged with the electronic interface input circuit to receive the sets of transaction data and determine which network of the disparate, autonomous networks or an electronic payment processing circuitry to route data indicative of the electronic transactions to by: 
identifying buyer and seller identifiers for the electronic transactions; [¶0046], [¶0048]
selecting, for each of the electronic transactions, one of the disparate, autonomous payment networks or an electronic payment processing circuitry for routing the set of transaction data to by accessing stored rules identifying criteria for selection based on the selection, [¶0047]
routing a request for settlement and the set of transaction data for a first subset of the electronic transaction to one of the disparate, autonomous payment networks for settlement based on the respective buyer and seller identifiers for certain ones of the electronic transactions to,[¶0046] and 

therein providing access to data across different ones of the disparate, autonomous payment networks while maintaining confidentiality of the seller identifier in the data.[¶0020]

CLAIM 2
wherein the routing circuit is configured to alter the sets of transaction data for the second subset of the electronic transactions based on protocols and route the sets of transaction data for another subset of the electronic transactions to an electronic processing system that uses a first disparate, autonomous payment network for the buyer and a second disparate, autonomous second network for the seller by adding operational functions that allow the routing circuit to interact with disparate networks, including: 
routing a set of transaction data to the first disparate, autonomous payment network, thereby providing electronic data for the electronic transaction- [0020], [0052]and[[ by]] 
routing data to the second disparate, autonomous payment network, thereby providing the electronic data to cover the electronic transaction.[0020], [0052]
CLAIM 4
The circuitry of claim 1, wherein the routing circuit is configured with
 a plurality of software-based network interface modules to electronically communicate with associated disparate, autonomous payment networks using protocols specific to the associated disparate, autonomous payment network to which communications are sent, and a software-based control module to, for the sets of transaction data received for each electronic transaction, use the transaction data to identify participant ID data for at least one participant in the electronic transaction, retrieve business rules data that are electronically associated with the participant ID data, use the retrieved business rules data 

CLAIM 5
wherein the routing circuit is configured to select at least one of the disparate, autonomous payment networks by executing an algorithm using at least one of the buyer identifier and the seller identifier to select a payment network independently from any association between seller identification data and the selected network.[0064]

CLAIM 6
wherein the routing circuit is configured to select at least one of the disparate, autonomous payment networks by executing an algorithm using at least one of the buyer identifier and the seller identifier to select a payment network that is different from a payment network associated with the at least one of the buyer identifier and the seller identifier. [0064], [0052]

CLAIM 7
A computer-implemented method for use in a system that facilitates electronic transactions between sellers providing goods or services to buyers paying for the goods or services, the electronic transaction payment being provided between disparate, autonomous payment networks of the buyers and sellers, the method comprising: 
executing code on a computer system[0055] for: 
receiving, from a seller point-of-sale device and over at least one of the disparate, autonomous payment networks, sets of transaction data for corresponding electronic transactions, each set of transaction data including a buyer identifier that includes one of a credit card number, a debit card number, and a prepaid card number, a seller identifier, and a transaction amount; [0046]
determining, for each of the electronic transactions, one of the disparate, autonomous payment networks or an electronic payment processing circuity for routing the set of transaction data to by 
the type of electronic transaction, authentication of the electronic transaction, location of the electronic transaction, an account associated with the buyer, and a combination thereof; 
routing the sets of transaction data for a first subset of the electronic transactions to one of the disparate, autonomous payment network for settlement based on the determination; [0020], [0052] and
 routing the sets of transaction data for a second subset of the electronic transactions to electronic payment processing circuity for executing settlement between one of the disparate, autonomous payment network for the buyer and one of the disparate, autonomous payment network for the seller based on the determination and while maintaining confidentiality of the buyer identifier relative to the one of the disparate, autonomous payment network for the seller, without a direct transfer of the transaction data or communication between the disparate, autonomous payment networks of the buyer and seller and maintaining confidentiality of the seller identifier relative to the one of the disparate, autonomous payment network for the buyer, [0020], [0052]
therein facilitating access to data by different ones of the disparate, autonomous payment networks while maintaining confidentiality of the seller identifier in the data. [0020], [0052]

CLAIM 10
further including 
identifying, from each set of transaction data, participant ID data for at least one participant in the electronic transaction, [0061]
retrieving business rules data that are electronically associated with the participant ID data, 
using the retrieved business rules data to select one of a plurality of software- based network interface modules configured to electronically communicate with associated disparate, autonomous payment networks using protocols specific to the associated disparate, autonomous payment network to which communications are sent,  [0025], [0039], [0052]and 
controlling the selected network interface module to electronically communicate payment data for the transaction data to the selected disparate, autonomous payment network associated with the selected network interface module, using protocols specific to the selected disparate, autonomous payment network, to facilitate settlement of the electronic transaction, therein providing enhanced communication of the data an related operation of the interface modules for communicating using disparate communication protocols.(FIG. 1) (18)[0045]

CLAIM 12
further including identifying, from each set of transaction data, participant ID data for at least one participant in the electronic transaction, retrieving business rules data electronically associated with the participant ID data, [0045]
using the retrieved business rules data and the stored rules to select one of a plurality of software-based network interface modules configured to electronically communicate with associated disparate, autonomous payment networks (42),(44), (46), (48) using protocols specific to a particular associated disparate, autonomous payment network to which communications are sent, (FIG. 2 )(104)[0050], [0052]and 
controlling the selected network interface module to electronically communicate settlement data for the transaction data to a selected network associated with the selected network interface module, using protocols specific to the selected network, to facilitate settlement of the electronic transaction [0045].
wherein routing the sets of transaction data for the second subset of the electronic transactions includes routing one of the sets of transaction data to a single one of the disparate, autonomous payment networks that processes the set of transaction data to provide electronic settlement from the buyer to the seller. [0020], [0052]

CLAIM 14
wherein routing the sets of transaction data for the second subset of the electronic transactions includes:
 routing a set of transaction data to the one of the buyer disparate, autonomous payment networks for the buyer network to provide electronic settlement for the transaction, .[0020], [0052]and 
routing a set of transaction data to the one of the seller disparate, autonomous payment networks for the seller network to facilitate the settlement of the electronic transaction [0020], [0052]




CLAIM  15
 	wherein maintaining confidentiality of the buyer identifier relative to the one of the disparate, autonomous payment networks for the seller, and maintaining confidentiality of the seller identifier relative to the one of the disparate, autonomous payment networks for the buyer further includes removing information identifying account information and payment networks from the set of transaction data based on the stored rules.[0025],[0050],[0052], [0057]

CLAIM 16
wherein, for at least one of the second subset of the electronic transactions, the electronic transaction is made with a card at the seller point-of-sale device, the card being associated with a plurality of different accounts of the buyer and the stored rules identified which of the plurality of different accounts to use for facilitating settlement of the electronic transactions.[0057]

CLAIM 17
wherein the routing circuit is configured to route the sets of transaction data for certain ones of the electronic transactions to a disparate, autonomous payment network for settlement between the buyer and seller by routing a set of transaction data to a single network that processes the data to provide electronic payment from the buyer to the seller. [0009]-[0010], [0020], [0052]

CLAIM 18
wherein the electronic interface input circuit is further configured and arranged to: package the first subset of the electronic transactions for a first disparate, autonomous payment network and route to the first disparate, autonomous payment network only that information pertinent to payment approval and/or processing for the first disparate, autonomous payment network; and package the second subset of the electronic transactions for a second disparate, autonomous payment network and route to the second disparate, autonomous payment network only that information pertinent to payment approval and/or processing for the second disparate, autonomous payment network. [0009]-[0010], [0020], [0052]


CLAIM 19
 wherein the routing circuit and interface circuit are part of an integrated computer processor, and wherein the disparate, autonomous payment networks of the buyer and the seller, in the absence of the integrated computer processor routing circuit, are incapable of communicating with one another.(FIG. 2)(50)[0049]

CLAIM 20
 wherein the routing circuit is configured to alter the sets of transaction data for the second subset of the electronic transactions such that the altered sets of transactions are amendable to processing in accordance with the protocols of the disparate, autonomous payment networks for the buyer and the seller.[0052]














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692